Exhibit 10.3




AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT




This Amendment No. 1 to the Securities Purchase Agreement (this “Amendment”) is
entered into as of December 15, 2017, by and between General Cannabis Corp., a
Colorado corporation (the “Company”), and the purchasers listed on the signature
pages hereto.  This Amendment amends the Securities Purchase Agreement dated as
of October 9, 2017 by and between the Company and the purchasers listed on
Schedule A thereto (the “Agreement”).




R E C I T A L S




WHEREAS, Section 8(g)(i) of the Agreement provides that the Agreement may be
amended with the written consent of the Company and the holders of at least a
majority of the Common Stock purchased thereunder; and




WHEREAS, the Company and the holders of at least a majority of the Common Stock
purchased under the Agreement as of the date hereof wish to amend the Agreement
in order to increase the maximize size of the offering pursuant to the Agreement
from $3,000,000 to $4,000,000.  




NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the purchasers on the signature page here,
constituting a majority of the Common Stock purchased under the Agreement as of
the date hereof, hereby agree to amend the Agreement as follows:




A M E N D M E N T




1.

Definitions.  Except as otherwise provided herein, capitalized terms used in
this Amendment will have the definitions set forth in the Agreement.




2.

Amendment of Recitals.  The last sentence of the recitals in the Agreement is
hereby amended to change “3,000,000 Units” to “4,000,000 Units” as follows:




“The Company is proposing to issue and sell (the “Offering”) up to 4,000,000
Units (as defined below).”




3.

Amendment to Section 2 (Closing; Delivery).  Section 2 of the Agreement is
hereby amended by deleting the first sentence of 2(a)(ii) and replacing it with
the following sentence in order to increase the size of the Offering from
$3,000,000 to $4,000,000:




“Until such time as the aggregate proceeds from the Offering equal a total of
four million dollars ($4,000,000), the Company may sell additional Units to such
persons or entities as determined by the Company, or to any Purchaser who
desires to acquire additional Units.”




4.

Terms of Agreement; Conflicting Terms.  Except as expressly modified hereby, all
terms, conditions and provisions of the Agreement shall continue in full force
and effect.  In the event of any inconsistency or conflict between the Agreement
and this Amendment, the terms, conditions and provisions of this Amendment shall
govern and control.




5.

Governing Law.  This Amendment is to be construed in accordance with and
governed by the laws of Colorado, without reference to principles of choice of
law.




6.

Counterparts; Entire Agreement.  This Amendment may be executed in counterparts,
each of which shall be enforceable against the party actually executing such
counterpart, and which taken together shall constitute one and the same
instrument.  This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to this subject matter and
supersedes all previous discussions and agreements with respect to the subject
matter herein.




[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, effective as of the date first written
above.




GENERAL CANNABIS, CORP.

 

By:

 

Name:

 

Title:

 








SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives, effective as of the date first written
above.




PURCHASER

 

Name of Purchaser:

 

 

 

By:

 

Name:

 

Title:

 








SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT


